DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1, 2, and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baier (U.S. 20130300364).

Regarding claim 1, Baier teaches a charging system for an electrified vehicle (Baier teaches a charging system interpreted as a charging device item 10)
Baier teaches comprising: a vehicle inlet assembly (shown in figure 1 interpreted a as a first charging unit item 12 and second charging unit 14). 
Baier teaches a charging input selector system housed within the vehicle inlet assembly and including a first selector unit movable between a first position that is displaced from an on-board charger unit and a second position that is in contact with the on-board charger unit (Baier teaches a charging input selector interpreted as a switching unit item 19. Paragraph [0017] teaches wherein the switch displaces from a first position from being connected to a first input 21 to a second position second input item 20. Item 17 defined in paragraph [0022] which also is also a charging input selector which operates the switching item 19 between displaced from an onboard charger and in contact with an onboard charger. The control and regulation unit 17 then connects the accumulator device 11 via the switching unit 19 merely with the active charging unit 12, 14. Figure 1 shown below shows wherein the switching unit item 19 is housed within the vehicle inlet assembly item 21 interpreted as a first input). 
Baier teaches an on-board charger module electrically connected to the on-board charger unit (shown as item 20 defined in paragraph [0018] wherein an on-board charger module is interpreted as a rectifier 20 which converts an alternating current, which is fed from the second charging unit via the switching unit 19, into a direct current)

Regarding claim 2, Baier teaches the charging system as recited in claim 1, comprising a battery pack configured to receive power from the on-board charger module (shown as item 11 defined in paragraph [0015] as an accumulator).
 

Regarding claim 8, Baier teaches the charging system as recited in claim 1, wherein, in the second position, an electrical contact of the first selector unit is in direct contact with a corresponding electrical contact of the on-board charger unit (Item 17 defined in paragraph [0022] which also is also a charging input selector which operates the switching item 19 between displaced from an onboard charger and in contact with an onboard charger. The control and regulation unit 17 then connects the accumulator device 11 via the switching unit 19 merely with the active charging unit 12, 14).


    PNG
    media_image1.png
    534
    674
    media_image1.png
    Greyscale














Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 - 12 are rejected under 35 U.S.C. 103 as being unpatentable over Baier (U.S. 20130300364) in view of Zheng (U.S. 20170129357).

Regarding claim 9, Baier teaches the charging system as recited in claim 1, but does not explicitly teach wherein the first selector unit and the on-board charger unit each include a disk-shaped body and a plurality of electrical contacts mounted to the disk-shaped body. 
	Baier teaches wherein the first selector unit and the on-board charger unit each include a disk-shaped body and a plurality of electrical contacts mounted to the disk-shaped body (defined in paragraph [0049] wherein the connector is a disc shaped conductor). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Baier reference with connector system of the Zheng reference so that proper connection to provide charging is taught. 
The suggestion/motivation for combination can be found in the Zheng reference in paragraph [0049] wherein proper connection is taught


Regarding claim 10, Baier teaches the charging system as recited in claim 1, but does not explicitly teach wherein the charging input selector system includes a second selector unit that is connected to the first selector unit by a spacer rod to establish a movable assembly. 
	Baier teaches wherein the charging input selector system includes a second selector unit that is connected to the first selector unit by a spacer rod to establish a movable assembly defined in paragraph [0049] wherein the connector is a disc shaped conductor rod). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Baier reference with connector system of the Zheng reference so that proper connection to provide charging is taught. 
The suggestion/motivation for combination can be found in the Zheng reference in paragraph [0049] wherein proper connection is taught.


Regarding claim 11, Baier teaches the charging system as recited in claim 10, wherein the movable assembly is movable to position the first selector unit in either the first position or the second position Baier teaches a charging input selector interpreted as a switching unit item 19. Paragraph [0017] teaches wherein the switch displaces from a first position from being connected to a first input 21 to a second position second input item 20. Item 17 defined in paragraph [0022] which also is also a charging input selector which operates the switching item 19 between displaced from an onboard charger and in contact with an onboard charger. The control and regulation unit 17 then connects the accumulator device 11 via the switching unit 19 merely with the active charging unit 12, 14).
	 

Regarding claim 12, Baier teaches the charging system as recited in claim 11, wherein the movably assembly is configured to position the first selector unit in the second position when a connector of an electric vehicle supply equipment (EVSE) assembly is inserted into the vehicle inlet assembly Baier teaches a charging input selector interpreted as a switching unit item 19. Paragraph [0017] teaches wherein the switch displaces from a first position from being connected to a first input 21 to a second position second input item 20. Item 17 defined in paragraph [0022] which also is also a charging input selector which operates the switching item 19 between displaced from an onboard charger and in contact with an onboard charger. The control and regulation unit 17 then connects the accumulator device 11 via the switching unit 19 merely with the active charging unit 12, 14).

Regarding claim 20, Baier teaches the charging system as recited in claim 1, wherein the charging input selector system is supported within a housing of the vehicle inlet assembly, and the vehicle inlet assembly further included one or more ports adapted to receive a connector of an electric vehicle supply equipment (EVSE) assembly (figure 1 shows the charging system item 10 with a selector system interpreted as a switching unit supported within the housing of the vehicle inlet assembly shown as item 21). 



Allowable Subject Matter
Claims 3-7, 13-16, 18-19, and 21 are allowed.

Response to Arguments
Applicant's arguments filed 12/08/2021 have been fully considered but they are not persuasive. Regarding claim 1, the applicant argues that the switching unit is not “housed” within a vehicle inlet assembly. Baier teaches in figure 1 wherein the switching unit item 19 is housed within the vehicle inlet assembly item 21. 
Applicant’s arguments, see Arguments/Remarks, filed 12/08/2021, with respect to claim 13 have been fully considered and are persuasive.  The rejection of claim 13 and its dependents have been withdrawn. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859